DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, claim 16 cannot be allowable at this time, because it is depending on claim 15 which is rejected under 112(b) rejections.
Claim 17 is only allowable because it is depending on the allowable claim 16. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 4 recites “a heated fluid selectively flows through the internal cavity of the shell to warm the plurality of cooling tubes”. There is no description given in the published specification disclosing the bolded phrase.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 9, 15 and all the depending claims 16, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “a heated fluid selectively flows through the internal cavity of the shell to warm the plurality of cooling tubes”. It is not clear how a heated fluid can be selectively flows through the internal cavity. The bolded phrase makes the claimed limitations indefinite, because, it is not clear what structural limitation is capable of selectively flows a heated fluid through the internal cavity.
Claim 8 recites “a cavity defined between the 21WE272:180341:473963:6:ALEXANDRIAlower tubesheet and the third tubesheet is not in fluid communication with the cavity defined between the upper 
Claim 9 recites “a cavity defined between22 WE272:180341:473963:6:ALEXANDRIAthe lower tubesheet and the middle tubesheet is not in direct fluid communication with the cavity defined between the upper tubesheet and the middle tubesheet”, & Claim 15 recites “a cavity defined between the lower tubesheet and the middle tubesheet is not in direct fluid communication with the cavity defined between the upper tubesheet and the middle tubesheet”. It is not clear what it is considered to be direct fluid communication, and what it is considered to be indirect fluid communication. The bolded phrase makes the claimed limitations indefinite, because, the specification does not clearly define the difference or differences between direct and indirect fluid communications.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (WO-9500808-A1). 

Claim 1: Huang discloses an ice machine (i.e., abstract & page 18 lines 1-14 & page 10: heat transfer apparatus 100 for making ice, & freezer/chiller), comprising: 
a plurality of cooling tubes (i.e., annotated by examiner in FIG.1), each cooling tube including an inner tube (i.e., 1) and an outer tube (i.e., tubular jacket 35 used as outer tube; page 23 last paragraph: 35 tubular jacket open to a flow of refrigerant to enhance circulation through percolation) extending around the inner tube (i.e., 1), thus defining an annular cavity (i.e., page 24 lines 1-2: annular space 37 between 1 and 35) between the inner tube (i.e., 1) and the outer tube (i.e., 35); 
wherein, when a refrigerant (i.e., page 23 last paragraph: flow of refrigerant circulation) flows through the annular cavity (i.e., 37) between the inner tube and the outer tube, water in the inner tube (i.e., 1) freezes (i.e., page 19 second paragraph: for making ice forming as liquid is chilled stick and grow inside surface of the tubes 1).  
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Plurality of tubes)]
    PNG
    media_image1.png
    802
    582
    media_image1.png
    Greyscale



Claim 2: Huang discloses the apparatus as claimed in claim 1, wherein, water flows (i.e., page 19 second paragraph) through the inner tube (i.e., 1) in a first direction (i.e., page 22 last paragraph: water flowing down inside of tubes 1), and the refrigerant flows through the annular cavity (i.e., 37) in a second direction (i.e., page 15 lines 13-16: second process fluid is a refrigerant flowing along outer surface of the tube, tubular 35 creates convection flow and form a high speed refrigerant flow upward) opposite of the first direction (i.e., water flows down and refrigerant flows upward, therefore, they are flowing in opposite directions).  

Claim 3: Huang discloses the apparatus as claimed in claim 1, and further comprising a shell (i.e., 2) defining an internal cavity (i.e., shell 2 forming an empty space within the cylinder; see FIG.1), the plurality of cooling tubes (i.e., annotated by examiner in FIG.1) extending vertically through the internal cavity (i.e., see FIG.1) of the shell (i.e., 2).  

Claim 4: Huang discloses the apparatus as claimed in claim 3, wherein a heated fluid selectively flows through the internal cavity (i.e., shell 2 forming an empty space within the cylinder; see FIG.1) of the shell (i.e., 2) to warm the plurality of cooling tubes (i.e., annotated by examiner in FIG.1) (i.e., page 11 last paragraph: a hot second process fluid flows over the outer surface of the tube to heat in heating process; to clarify, abstract & page 11: heating applications in heating and liquid cooling are operated and selected by the apparatus and method for heat exchange using tube-type heat exchanger).  

Claim 5: Huang discloses the apparatus as claimed in claim 3, wherein each of the cooling tubes (i.e., annotated by examiner in FIG.1) is spaced apart from each of the other cooling tubes (i.e., see FIG.1).  

Claim 6: Huang discloses the apparatus as claimed in claim 1, and further comprising:
an upper tubesheet (i.e., annotated by examiner in FIG.3) defining a plurality of holes (i.e., annotated by examiner in FIG.3; to clarify, at least two holes in upper tubesheet as pipes passing therethrough), with an upper end (i.e., upper end is inherent) of one of the inner tubes (i.e., at least two pipes 1) mated to the upper tubesheet (i.e., annotated by examiner in FIG.3) at each of the holes (i.e., annotated by examiner in FIG.3), and 
a lower tubesheet (i.e., annotated by examiner in FIG.3) spaced apart from the upper tubesheet (i.e., annotated by examiner in FIG.3), the lower tubesheet (i.e., annotated by examiner in FIG.3) defining a plurality of holes (i.e., annotated by examiner in FIG.3; to clarify, at least two holes in lower tubesheet matching/aligning with two holes in upper tubesheet as pipes passing therethrough), with an upper end (i.e., upper end is inherent) of one of the outer tubes (i.e., at least two tubular jackets 35 used as outer tubes; page 23 last paragraph: 35 tubular jacket open to a flow of refrigerant to enhance circulation through percolation) mated to the lower tubesheet (i.e., annotated by examiner in FIG.3) at each of the holes (i.e., annotated by examiner in FIG.3), such that a cavity (i.e., as shown in FIG.3 there is an empty space formed between upper and lower tubesheets) defined between the upper tubesheet (i.e., annotated by examiner in FIG.3) and the lower tubesheet (i.e., annotated by examiner 

    PNG
    media_image2.png
    658
    596
    media_image2.png
    Greyscale

Claim 7: Huang discloses the apparatus as claimed in claim 1, and further comprising:
a lower tubesheet (i.e., annotated by examiner in FIG.3) defining a plurality of holes (i.e., annotated by examiner in FIG.3; to clarify, at least two holes in lower tubesheet matching/aligning with two holes in upper tubesheet as pipes passing therethrough), with a lower end (i.e., lower end is inherent) of one of the inner tubes (i.e., 1) mated to the lower tubesheet (i.e., annotated by examiner in FIG.3) at each of the holes (i.e., annotated by examiner in FIG.3), and 



    PNG
    media_image3.png
    650
    574
    media_image3.png
    Greyscale


Claim 8: Huang discloses the apparatus as claimed in claim 7, and further comprising:
a third tubesheet (i.e., annotated by examiner in FIG.3) spaced apart from the lower tubesheet (i.e., annotated by examiner in FIG.3) and opposite the upper tubesheet (i.e., annotated by examiner in FIG.3), the third tubesheet (i.e., annotated by examiner in FIG.3) defining a plurality of holes (i.e., annotated by examiner in FIG.3; to clarify, at least two holes in third tubesheet matching/aligning with two holes in upper tubesheet), with a lower end (i.e., lower end is inherent) of one of the inner tubes (i.e., .

    PNG
    media_image4.png
    646
    598
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.






Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (WO-9500808-A1), in view of Mccormack (20190154343 A1).

Claim 9: Huang discloses the ice machine (i.e., abstract & page 18 lines 1-14 & page 10: heat transfer apparatus 100 for making ice, & freezer/chiller) of claim 1, and further comprising: 
a double-tubesheet (i.e., annotated by examiner in FIG.3) at one end (i.e., end is inherent) of the ice machine (i.e., 100), including 
an upper tubesheet (i.e., annotated by examiner in FIG.3) defining a plurality of holes (i.e., annotated by examiner in FIG.3; to clarify, at least two holes in upper sheet of double-tubesheet as pipes fed through them), with an upper end (i.e., upper end is inherent) of one of the inner tubes (i.e., at least two pipes 1) mated to the upper tubesheet (i.e., annotated by examiner in FIG.3) at each of the holes (i.e., annotated by examiner in FIG.3), and 
a lower tubesheet (i.e., annotated by examiner in FIG.3) spaced apart from the upper tubesheet (i.e., annotated by examiner in FIG.3), the lower tubesheet defining a plurality of holes (i.e., annotated by examiner in FIG.3; to clarify, at least two holes in lower tubesheet matching and aligning with at least two holes in upper tubesheet of double-tubesheet), with an upper end (i.e., upper end is inherent) of one of the outer tubes (i.e., at least two tubular jackets 35 used as outer tubes; page 23 last paragraph: 35 tubular jacket open to a flow of refrigerant to enhance circulation through percolation) mated to the lower tubesheet (i.e., annotated by examiner in FIG.3) at each of the holes (i.e., annotated by examiner in FIG.3), such that a cavity (i.e., as shown in 
	a triple-tubesheet (i.e., annotated by examiner in FIG.3) at an opposite end of the ice machine, including 
		an upper tubesheet (i.e., annotated by examiner in FIG.3) defining a plurality of holes (i.e., annotated by examiner in FIG.3; to clarify, at least two holes in upper tubesheet of triple-tubesheet matching and aligning with two holes in upper tubesheet of double-tubesheet), with a lower end (i.e., lower end is inherent) of one of the outer tubes (i.e., 35) mated to the upper tubesheet (i.e., annotated by examiner in FIG.3) at each of the holes (i.e., annotated by examiner in FIG.3), and
a middle tubesheet spaced (i.e., annotated by examiner in FIG.3) apart from the upper tubesheet (i.e., annotated by examiner in FIG.3), the middle tubesheet defining a plurality of holes (i.e., annotated by examiner in FIG.3; to clarify, at least two holes in middle tubesheet of triple-tubesheet matching and aligning with two holes in upper tubesheet of double-tubesheet), with one of the inner tubes (i.e., 1) extending through and mated to each of the holes (i.e., annotated by examiner in FIG.3), such that a cavity (i.e., as shown in FIG.3 there is an empty space formed between upper and middle tubesheets) defined between the upper tubesheet (i.e., annotated by examiner in FIG.3) and the middle tubesheet (i.e., annotated by examiner in FIG.3) is in fluid communication with the annular cavity (i.e., as shown in FIG.3 there is also an empty 
a lower tubesheet (i.e., annotated by examiner in FIG.3) spaced apart from the middle tubesheet (i.e., annotated by examiner in FIG.3) and opposite the upper tubesheet (i.e., annotated by examiner in FIG.3), such that a cavity (i.e., as shown in FIG.3 there is an empty space formed between lower and middle tubesheets) defined between22 WE272:180341:473963:6:ALEXANDRIAthe lower tubesheet (i.e., annotated by examiner in FIG.3) and the middle tubesheet (i.e., annotated by examiner in FIG.3) is not in direct fluid communication with the cavity (i.e., as shown in FIG.3 there is an empty space formed between upper and middle tubesheets) defined between the upper tubesheet (i.e., annotated by examiner in FIG.3) and the middle tubesheet (i.e., to clarify, cavity between lower and middle tubesheets is not in direct fluid communication with cavity between upper and middle tubesheets, because, the cavities are separated by middle tubesheet or plate 22’).
[AltContent: ][AltContent: ][AltContent: textbox (Upper tubesheet)][AltContent: textbox ( Middle tubesheet)][AltContent: textbox (Lower tubesheet)][AltContent: textbox (Lower tubesheet)][AltContent: textbox (Upper tubesheet)][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (Holes)][AltContent: ][AltContent: textbox (Double-tubesheet)][AltContent: textbox (Triple-tubesheet)][AltContent: ][AltContent: ]
    PNG
    media_image5.png
    890
    628
    media_image5.png
    Greyscale


Huang discloses the apparatus as claimed in claim 9, but fails to disclose the triple-tubesheet, including the lower tubesheet defining a plurality of holes, with a lower end of one of the inner tubes mated to the lower tubesheet at each of the holes.
However, it is known in the art to provide a triple tubesheet having holes with pipes passing through all three tube sheets of the triple tubesheet as an evidence provided by Mccormack’s invention which is related to a multiple tubes heat exchanger 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Huang to include the lower tubesheet defining a plurality of holes, with a lower end of one of the inner tubes mated to the lower tubesheet at each of the holes as taught by Mccormack in order to improve efficiency by extending the pipe through the last tubesheet.

Claims 10, 11, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (WO-9500808-A1), in view of Paradis (5435155).

Claim 10: Huang discloses an ice machine (i.e., abstract & page 18 lines 1-14 & page 10: heat transfer apparatus for making ice, & freezer/chiller), comprising: 
a heat exchanger (i.e., 100), including
a shell (i.e., 2) defining an internal cavity (i.e., shell 2 forming an empty space within the cylinder; see FIG.1), and 

a water source (i.e., page 1 & page 22 last paragraph: water solution, water flowing inside surface of the tubes) operably connected to a water pump (i.e., page 22 line 5: suitable pump) to provide water which flows through the inner tube (i.e., 1) in a first direction (i.e., inherent); and 
a refrigerant source (i.e., Media I is preferably a pressurized refrigerant) which flows through the annular cavity (i.e., 37) in a second direction (i.e., inherent) opposite the first direction (i.e., inherent).  

    PNG
    media_image6.png
    812
    588
    media_image6.png
    Greyscale


Huang discloses the claimed limitations as claimed in claim 10, but lacks a refrigerant pump to provide a refrigerant.
However, Paradis teaches a refrigerant pump (i.e., ‘P’) for the purpose of controlling the speed of producing the refrigerant (column 4 lines 21-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of 

Claim 11: Huang as modified discloses the apparatus as claimed in claim 10, wherein the heat exchanger (i.e., 100) is vertically oriented such that, the plurality of cooling tubes (i.e., annotated by examiner in FIG.1) extend vertically through the internal cavity (i.e., shell 2 forming an empty space within the cylinder; see FIG.1) of the shell (i.e., 2), the water flows downward (i.e., page 22 last paragraph: water flowing down inside of tubes 1) through the inner tube (i.e., 1), and the refrigerant flows upward (i.e., page 15 lines 13-16: second process fluid is a refrigerant flowing along outer surface of the tube, tubular 35 creates convection flow and form a high speed refrigerant flow upward) through the annular cavity (i.e., 37).  

Claim 14: Huang as modified discloses the apparatus as claimed in claim 10, wherein, at one end of the ice machine, the heat exchanger further comprises:
an upper tubesheet (i.e., annotated by examiner in FIG.3) defining a plurality of holes (i.e., annotated by examiner in FIG.3; to clarify, at least two holes in upper tubesheet as pipes passing therethrough), with an upper end (i.e., upper end is inherent) of one of the inner tubes (i.e., at least two pipes 1) mated to the upper tubesheet (i.e., annotated by examiner in FIG.3) at each of the holes (i.e., annotated by examiner in FIG.3); and 
a lower tubesheet (i.e., annotated by examiner in FIG.3) spaced apart from the upper tubesheet (i.e., annotated by examiner in FIG.3), the lower tubesheet (i.e., 
wherein the refrigerant pump (as Huang was previously modified by Paradis to include refrigerant pump ‘P’) causes the refrigerant to flow through the annular cavity (i.e., Huang 37) by way of the cavity (i.e., Huang as shown in FIG.3 there is an empty space formed between upper and lower tubesheets) defined between the upper tubesheet (i.e., Huang annotated by examiner in FIG.3) and the lower tubesheet (i.e., Huang annotated by examiner in FIG.3).  

    PNG
    media_image2.png
    658
    596
    media_image2.png
    Greyscale


Claim 15: Huang as modified discloses the apparatus as claimed in claim 10, wherein, at one end of the ice machine, the heat exchanger (i.e., 100) further comprises: 
an upper tubesheet (i.e., annotated by examiner in FIG.3) defining a plurality of holes (i.e., annotated by examiner in FIG.3; to clarify, at least two holes in upper sheet), with a lower end (i.e., lower end is inherent) of one of the outer tubes (i.e., 35) mated to the upper tubesheet (i.e., annotated by examiner in FIG.3) at each of the holes (i.e., annotated by examiner in FIG.3);  24 

a lower tubesheet (i.e., annotated by examiner in FIG.3) spaced apart from the middle tubesheet (i.e., annotated by examiner in FIG.3) and opposite the upper tubesheet (i.e., annotated by examiner in FIG.3), the lower tubesheet (i.e., annotated by examiner in FIG.3) defining a plurality of holes (i.e., annotated by examiner in FIG.3; to clarify, at least two holes in lower tubesheet matching/aligning with two holes in upper tubesheet), with a lower end (i.e., lower end is inherent) of one of the inner tubes (i.e., 1) mated to the lower tubesheet (i.e., annotated by examiner in FIG.3) at each of the holes (i.e., annotated by examiner in FIG.3), such that a cavity (i.e., as shown in FIG.3 there is an empty space formed between lower and middle tubesheets) defined between the lower tubesheet (i.e., annotated by examiner in FIG.3) and the middle tubesheet (i.e., annotated by examiner in FIG.3) is not in direct fluid communication with the cavity defined between the upper tubesheet and the middle tubesheet (i.e., to clarify, cavity between middle and lower tubesheets is not in direct fluid communication 
wherein the refrigerant pump (as Huang was previously modified by Paradis to include refrigerant pump ‘P’) causes the refrigerant to flow through the annular cavity (i.e., Huang 37) by way of the cavity (i.e., Huang as shown in FIG.3 there is an empty space formed between upper and middle tubesheets) defined between the upper tubesheet (i.e., Huang annotated by examiner in FIG.3) and the middle tubesheet (i.e., Huang annotated by examiner in FIG.3). 

    PNG
    media_image7.png
    648
    586
    media_image7.png
    Greyscale


Claims 12, 13 rejected under 35 U.S.C. 103 as being unpatentable over Huang (WO-9500808-A1), in view of Paradis (5435155), and further in view of Blades (5536411).

Claim 12: Huang as modified further fails to disclose 23WE272:180341:473963:6:ALEXANDRIAa heater and a pump operably connected to the internal cavity of the shell to provide a heated fluid which flows through the internal cavity and across the plurality of cooling tubes.
	However, Blades teaches a heater (i.e., 80) and a pump (i.e., 76) to provide a heated fluid (i.e., limitation “provide hearted fluid” is functional language intended use) for the purpose of controlling the amount of the heated fluid to be supplied (column 4 lines 61-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Huang to include a heater and a pump to provide a heated fluid as taught by Blades in order to control the amount of the heated fluid to be supplied.

Claim 13: Huang as modified discloses the apparatus as claimed in claim 12, wherein each of the cooling tubes (i.e., annotated by examiner in FIG.1) is spaced apart from each of the other cooling tubes (i.e., see FIG.1).  

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to tubesheet support heat exchanger:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763